

117 HR 2082 IH: VA Supply Chain Resiliency Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2082IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Bost (for himself, Mr. Pappas, and Mr. Mann) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make certain improvements relating to the supply chain of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Supply Chain Resiliency Act.2.Department of Veterans Affairs supply chain resiliency(a)Report on critical items and requirementsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report containing each of the following:(1)A description of the items and types of items the Secretary considers critical with respect to—(A)the ongoing response to the Coronavirus 2019 (COVID-19) pandemic; and(B)future epidemic, pandemic, emergency, national emergency, or natural disaster scenarios.(2)The quantities of the items described in paragraph (1) that are available, as of the date of the enactment of this Act, in inventories, emergency caches, or other emergency inventories of the Department of Veterans Affairs.(3)The anticipated quantities of the items described in paragraph (1) that would be necessary under potential epidemic, pandemic, emergency, national emergency, or natural disaster scenarios the Secretary determines to be relevant for planning purposes.(4)The assumptions and key planning factors used by the Secretary to identify the items, types of items, and necessary quantities of items for types of scenarios, as described in paragraphs (1) and (3).(b)Participation in Warstopper ProgramNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall enter into an agreement to provide for the participation of the Department of Veterans Affairs in the program known as the Warstopper Program of the Defense Logistics Agency, or any successor program. Pursuant to such agreement, the Defense Logistics Agency shall—(1)ensure the maintenance and stability of the items that are identified as critical in the report required under subsection (a) and that the Secretary of Veterans Affairs and the Secretary of Defense determine are appropriate for the Warstopper Program;(2)establish guidance for the participation of the Department of Veterans Affairs in the Warstopper Program that includes an identification of the items and types of items that are critical to the needs of the Department of Veterans Affairs; and(3)use existing contracts and agreements and enter into new contracts and agreements, as necessary, with manufacturers and distributors to reserve the supply of such critical items rather than rely on holding physical inventories of such items.(c)Report on implementation(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the implementation of this section. Such report shall contain each the following:(A)An implementation plan for the participation of the Department of Veterans Affairs in the Warstopper Program, including milestones and timelines for related administrative, contracting, and readiness activities.(B)For each of the items and associated quantities identified in paragraphs (1) and (3) of subsection (a)—(i)the method by which the Secretary of Veterans Affairs plans to ensure the Department continues to have access to adequate quantities of such items and types of items, including in the Warstopper Program and in regional, physical inventories; and(ii)justifications for the method or methods identified under clause (i).(2)Updates to reportThe Secretary shall update the report required under paragraph (1) on an annual basis for each of the two years following the submission of the report under paragraph (1) and submit such updates to the Committees on Veterans’ Affairs of the Senate and House of Representatives.(d)Prohibition on exclusive reliance on regional inventoriesThe Secretary of Veterans Affairs shall ensure that the Department does not exclusively rely on holding regional, physical inventories of critical items in order to respond to greater than expected needs for such items during epidemic, pandemic, emergency, national emergency, or natural disaster situations.